Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a dipole comprising inter alia: four dipole arms arranged in a cross configuration: and a dipole stem having a plurality of microstrip baluns and microstrip ground plates disposed thereon, wherein each of the microstrip ground plates is coupled to a corresponding dipole arm, wherein the microstrip baluns and microstrip ground plates are arranged such that each microstrip ground plate receives a directly coupled RF signal corresponding to one of a +45 degree polarization signal and a -45 degree polarization signal and a capacitively coupled RF signal corresponding to the other of the +45 degree polarization signal and the -45 degree polarization signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
:
Xie et al (US 10,965,266) teach an antenna system comprising: a printed circuit board substrate (PCB); a plurality of capacitors disposed on a first conductive layer of a first side of the PCB substrate; and, a second conductive layer disposed on an opposite side of the substrate.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845